department of the treasury 1s internal_revenue_service washington d c jan commissioner tax_exempt_and_government_entities_division celt ep rats uniform issue list legend taxpayer a ira b_trust company c fund d fund e fund f amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ taxpayer a represents that he received a distribution equal to amount amount the following facts and representations have been submitted under penalty of perjury in support of the ruling requested and amount from ira b which was maintained by trust company c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to the failure of trust company c to inform him of its resignation as custodian of ira b the assets of ira b were invested in three separate funds fund d fund e and fund f fund d was a cash account and funds e and f were non-liquid investments trust company c was the custodian of ira b in january unbeknown to taxpayer a_trust company c resigned as trustee of ira b on date fund d sent trust company c a redemption check equal to amount which was to be credited to ira b on date trust company c sent fund d a letter informing fund d that it was no longer serving as the custodian of ira b on date trust company c returned the check equal to amount to fund d taxpayer a first became aware that trust company c had resigned as custodian of ira b when on date he received a check for amount issued to him personally from fund d trust company c’s resignation as custodian for ira b also resulted in a distribution of amount and amount from ira b taxpayer a represents that amount sec_1 and have not been used for any other purpose based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement under sec_408 of the code as to the distributions of amount amount and amount and that taxpayer a be given a period of days from the issuance of the ruling to complete the rollover of amount amount and amount to an ira sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers the day on which the individual receives the payment or distribution or sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if paid into an ira for the benefit of such individual not later than the 60th day after i the entire amount received including money or any other_property is ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred c to inform taxpayer a that it could no longer serve as custodian for ira b the information and documentation submitted are consistent with taxpayer a’s assertion that the failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to the failure of trust company ‘ therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distributions of amount amount and amount from ira b and taxpayer a has days from the issuance of this letter_ruling to complete the rollover of amount sec_1 and to an ira such rollover can consist only of the cash or other_property received in the distribution of from ira b provided all other requirements of sec_408 of the code except the day requirement will be met with respect to the contribution of amount amount and amount to an ira such contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours bon wlllaw carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
